Citation Nr: 0325042	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-18 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral pes planus, 
acquired.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
January1947 and December 1950 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Portland, Oregon.  This matter was previously before the 
Board in May 2001, at which time, the Board remanded the 
appeal for further evidentiary development.  Review of the 
file indicates that the requested development has been 
satisfactorily completed.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  Medical evidence shows that the veteran's congenital pes 
planus preexisted service and was not aggravated therein.


CONCLUSION OF LAW

Pes planus, bilateral was not incurred in or aggravated by 
service.  
38 U.S.C.A. §§ 1110, 1111, 1113, 1153, 5103A, 5107(b) (West 
2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  1 Vet. App. 308 (1991); VAOPGCPREC 11-00.  
Among other things, the new law enhances VA's duty to assist 
a claimant in developing facts pertinent to his or her claim 
and expands on VA's duty to notify the claimant and his or 
her representative, if any, concerning certain aspects of 
claim development.    

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
March 2003 Supplemental Statement of the Case (SOC), the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence generally needed to 
substantiate his claim.  The RO sent a letter to the veteran 
dated in August 2001 that advised him of what the 
responsibilities of the VA and the veteran are in developing 
the record.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Finally, the appellant has had ample opportunity to 
present evidence and argument in support of his appeal.  He 
has not identified any additional available evidence that has 
not been associated with the record.   Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Service connection for VA disability compensation purposes is 
awarded to a veteran who served on active duty during a 
period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for certain 
chronic diseases that were initially manifested to a degree 
of 10 percent or more within one year from the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307 as 
amended by 67 Fed. Reg. 67792-67793 (Nov. 7, 2002), 3.309 
(2002). 

Congenital or developmental defects are not considered to be 
diseases or injuries within the meaning of applicable 
legislation providing VA disability compensation benefits. 38 
C.F.R. § 3.303(c).

A congenital or developmental defect subject to superimposed 
disease or injury, which occurred during service, may be 
considered for service connection.  See VAOPGCPREC 82- 90 
(1990).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  
A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Service medical records reveal that the veteran underwent a 
physical examination in September 1945 for purposes of 
induction.  Upon examination, pes planus 2nd degree, not 
disabling, was noted.  The veteran underwent a physical 
examination in January 1946, which indicated normal feet.  
The veteran underwent a separation physical examination in 
November 1953.  The clinical evaluation demonstrated pes 
planus, second-degree, bilateral, non-symptomatic, non-
disqualifying.

Post-service medical records reflect outpatient treatment 
with D.M.S., M.D., between January 1997 and May 1999 for 
numerous physical complaints, including foot pain.  A note 
dated in February 1997 indicates that the veteran has had 
flat feet all of his life.

Records from O.D. reflect that the veteran was seen once in 
March, twice in April, and once in June of 1998.  O.D. 
determined in March that the veteran needed silicone foot 
orthoses with rigid graphite shells to correct the valgus 
condition of both feet.  The orthoses arrived in April and 
the veteran complained in April that he felt like he was 
walking on the outside of his foot with the orthoses and this 
was uncomfortable.  The veteran was advised to properly lace 
his shoes and to wear two socks.

The veteran underwent a compensation and pension physical 
examination (C&P exam) in June 1999.  The claims file and 
medical records were not available for review.  The medical 
history indicates the veteran had bilateral foot pain on and 
off since the early 1950s when he was in the service.  He 
sustained no injury and had no incidents in the military.  He 
successfully finished basic training in the 1940s and was not 
on any restrictions.  He reported three years of bilateral 
pain that has increased in his mid foot and base of toes.  He 
has seen his family doctor due to pain with standing and 
walking.  His doctor referred him to an orthotics specialist, 
who subsequently made hard orthotics a year ago.  The veteran 
described a number of limitations in his activity from foot 
pain.  Current complaints were feeling tired, poor sleep, 
foot pain, and low back pain.  Physical examination showed 
bilateral pes planus with pronated feet.  The pertinent 
diagnosis was pes planus with pronated feet, chronic foot 
strain; the greatest functional problems have occurred in the 
past three years and the veteran served as an electrician and 
a clerk typist in the military.

Records from O.M.G., dated between January 2000 and March 
2001, indicate that the veteran was seen in March 2001 for 
complaints of foot pain.  Pes planus was evident upon 
examination.  The assessment was pes planus and possible 
posterior tibial tendonitis bilaterally.

An undated letter from a P.M., D.P.M., a podiatrist, 
indicates that the veteran presented to his office in March 
2001 with complaints of pain in the big toe joints of both 
feet while walking.  The veteran reported pain increased with 
increased level of activity.  He pointed to the dorsal aspect 
of the first metatarsalphalangeal joint bilaterally as the 
site of pain.  After physical examination and non-weight 
bearing 
x-rays, the diagnosis was hallux limitus bilaterally-
onychyocryptotic and onchyomycotic nails bilaterally-
hammertoes to the lesser digits bilaterally.  The podiatrist 
recommended the use of the orthotic device with possible 
modification of the shoe.  The condition is progressive and 
will require conservative means with regard to the shoe 
modifications and orthotics to help delay surgery to clean up 
the joints.  The podiatrist recommended a new set of 
orthotics constructive, as the current devices do not address 
the underlying causes of the problem.

The veteran underwent a C&P exam in March 2003.  Medical 
history indicates that he did not have a problem with his 
feet until about ten years ago, when he began experiencing 
pain in his first metatarsophalangeal joint and a lump on the 
top of the joint.  He underwent a dorsal cheilectomy of the 
first metatarsophalangeal joint of the right foot.  He 
continues to have considerable pain in his right foot in 
spite of his surgery.  After examination and x-ray, the 
diagnosis was osteoarthritis, first metatarsophalangeal 
joint, right foot.  The examiner opined that there is no 
relationship of the arthritic condition of his first 
metatarsophalangeal joint, right foot, to his pes planus of 
that foot.

The examiner submitted an addendum to his examination report 
in April 2003.  He wrote that it was his opinion that the 
veteran's relaxed flat foot is a congenital condition.  He 
concluded that with the examination at the time of enlistment 
and the time of discharge showing the flat-footed condition, 
there was no aggravation while he was on active duty.


II.  Analysis

The Board notes initially that the evidence shows that the 
veteran's pes planus existed when he entered service in 1945, 
but was not considered disabling.  This finding resulted from 
the observation of the examining physician rather than a 
recitation of the veteran's self-reported history.  
Therefore, the presumption of soundness does not apply.  38 
U.S.C.A. §§ 1111, 1137.  

Review of the evidence in this case indicates that the 
veteran's pes planus is a congenital condition, which was 
first diagnosed when the veteran underwent his initial 
enlistment physical examination.  The VA examiner in March 
2003 provided competent evidence attesting to the congenital 
nature of the veteran's pes planus.  As such, pes planus 
cannot be directly service connected.  38 C.F.R. § 4.9.  The 
issue to be resolved is whether the condition was aggravated 
beyond the natural progression of the disease.  38 U.S.C.A. 
§§ 1137, 1153; 38 C.F.R. § 3.306(a).  In the instant case, 
the veteran's separation examination fails to show any 
aggravation of pes planus, bilateral.  As noted above, a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to natural progress.  
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. 
§ 3.306(a).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition has 
worsened.  Hunt, 1 Vet. App. at 296-97.  The report of 
physical examination from November 1953 indicates that pes 
planus was non-symptomatic and non-disqualifying, i.e., no 
discernible change is demonstrated in the record.

The Board observes that the veteran reported at the most 
recent VA examination (March 2003) that his feet did not 
begin to bother him until approximately ten years ago.  This 
statement was consistent with the veteran's report in June 
1999 to another VA examiner that his greatest functional 
problems have occurred in the past three years.  These 
statements are consistent with the lapse of over 45 years 
between separation from service and post-service 
complaints/treatment for foot pain.  Accordingly, the record 
does not demonstrate a connection between the non-disabling 
pes planus upon separation and the current level of 
disability due to bilateral pes planus.  The Board must 
conclude that service connection due to in-service 
aggravation of the veteran's bilateral pes planus, acquired 
is not warranted and reasonable doubt does not assist the 
veteran because there is evidence against the claim that is 
overwhelming.


ORDER

Service connection for bilateral pes planus, acquired is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



